 Case 2:20-cv-06143-SVW-PD Document 17 Filed 09/21/20 Page 1 of 4 Page ID #:332

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA                                      JS-6
                                     CIVIL MINUTES - GENERAL
                                                                                        9/21/2020
Case No.     2:20-cv-06143-SVW-PD                                           Date

             Kierra Chatrice Adams v. FCA US, LLC et al.
Title




 Present: The Honorable     STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                   Paul M. Cruz                                               N/A
                   Deputy Clerk                                     Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         N/A                                                      N/A
 Proceedings:            ORDER GRANTING PLAINTIFF’S MOTION TO REMAND [12]


   I.      Introduction

        Plaintiff Kierra Chatrice Adams filed this lawsuit in Los Angeles Superior Court on May 27,
2020. Dkt. 1, Ex. A. Adams alleged that her 2014 Jeep Cherokee had myriad defects covered by
warranty. Id. ¶¶ 9-11. Adams brought claims against the car’s manufacturer, FCA US, LLC (“FCA”),
under California’s Song-Beverly Consumer Warranty Act, Cal. Civ. Code § 1790 et seq., under the
federal Magnuson-Moss Warranty Act, 15 U.S.C. § 2301 et seq., and for fraudulent
inducement/concealment. Id. ¶¶ 124-83. Adams also brought a negligent repair claim against her
dealership, Hunter Dodge Chrysler Jeep (“Hunter”). Id. ¶¶ 179-83. FCA removed the case on July 9,
2020, Dkt. 1, and Plaintiff filed this motion to remand on August 11, 2020, Dkt. 12.

   II.     Legal Standard

        Federal courts are courts of limited jurisdiction and have subject matter jurisdiction only where
authorized by the Constitution and Congress. See Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375,
377 (1994). A suit filed in state court may be removed to federal court if the federal court would have
had original jurisdiction over the suit. 28 U.S.C. § 1441(a). “The removal statute is strictly construed
against removal jurisdiction, and the burden of establishing federal jurisdiction falls to the party
invoking the statute.” California ex rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th Cir. 2004)




                                                                                                    :
                                                           Initials of Preparer
                                                                                   PMC

                                          CIVIL MINUTES - GENERAL                                       Page 1 of 4
  Case 2:20-cv-06143-SVW-PD Document 17 Filed 09/21/20 Page 2 of 4 Page ID #:333

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                     9/21/2020
Case No.     2:20-cv-06143-SVW-PD                                            Date

             Kierra Chatrice Adams v. FCA US, LLC et al.
Title



(citation omitted). “Federal jurisdiction must be rejected if there is any doubt as to the right of removal
in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

       If a plaintiff contests the amount in controversy alleged in the notice of removal, the defendant
must put forth evidence establishing the amount in controversy. See Dart Cherokee Basin Operating
Co., LLC v. Owens, 574 U.S. 81, 87-89 (2014). When unclear from the face of the complaint, “the
removing defendant bears the burden of establishing, by a preponderance of the evidence, that the
amount in controversy exceeds the jurisdictional threshold.” Fritsch v. Swift Transp. Co. of Ariz., LLC,
899 F.3d 785, 793 (9th Cir. 2018) (citations and quotation marks omitted).

   III.    Analysis

           a. Federal Question Jurisdiction – Magnuson-Moss Warranty Act

        The Magnuson-Moss Warranty Act only creates federal question jurisdiction when the amount in
controversy exceeds “$50,000 (exclusive of interests and costs) computed on the basis of all claims to be
determined in this suit.” 15 U.S.C. § 2310(d)(3)(B). Plaintiff’s complaint asserts that she “suffered
damages in a sum to be proven at trial in an amount that is not less than $25,001.00.” Dkt. 1, Ex. A ¶
12. Defendant argues i) that this amount should be increased twofold because Plaintiff also seeks a
civil penalty of twice actual damages and ii) that this amount should be increased by $35,000 because
Plaintiff also seeks to recover attorney’s fees and costs. Dkt. 1 ¶¶ 22-23.

        The Court declines to indulge Defendant’s interpretation of the complaint as implicating an
amount greater than the number it expressly articulates. Numerous courts addressing precisely this
argument have concluded that it is too speculative to infer that a greater amount in damages is sought
than what is alleged in the complaint where ambiguity exists as to how the figure in the complaint was
reached. See Limon-Gonzalez v. Kia Motors Am., Inc., 2020 WL 3790838, at *2 (C.D. Cal. 2020)
(collecting cases). At the very least, the complaint is ambiguous as to whether $25,001.00 represents
damages before or after the maximum civil penalty is applied, and a tie here goes to the party resisting
removal. See Steeg v. Ford Motor Co., 2020 WL 2121508, at *3 (N.D. Cal. 2020) (citing Moore-
Thomas v. Alaska Airlines, Inc., 553 F.3d 1241, 1244 (9th Cir. 2009)) (“[T]he Court must resolve this
ambiguous allegation in favor of remand.”).




                                                                                                 :
                                                            Initials of Preparer
                                                                                    PMC

                                          CIVIL MINUTES - GENERAL                                    Page 2 of 4
  Case 2:20-cv-06143-SVW-PD Document 17 Filed 09/21/20 Page 3 of 4 Page ID #:334

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
                                                                                       9/21/2020
Case No.     2:20-cv-06143-SVW-PD                                              Date

             Kierra Chatrice Adams v. FCA US, LLC et al.
Title




        Likewise, the Court rejects Defendant’s argument that the damages amount asserted in the
complaint should be increased by $35,000 because Plaintiff is seeking attorney’s fees and costs.
Plaintiff challenged Defendant’s asserted amount in controversy, triggering Defendant’s evidentiary
burden. See Dart Cherokee, 574 U.S. at 88. Defendant’s opposition rests on a statement in a
declaration from Defendant’s counsel that $35,000 is a typical recovery. Declaration of Jon D.
Universal, Dkt. 1-2, ¶ 6. That assertion is insufficient to meet Defendant’s burden because it provides
no basis to conclude that this case resembles others in which $35,000 was recovered or that the case will
require $35,000 in attorney work or costs. Therefore, Defendant fails to meet its burden to establish
that the amount in controversy involves $35,000 in attorney’s fees and costs. See Limon-Gonzalez,
2020 WL 3790838, at *3.

       Because Defendant fails to meet its burden to show that the amount in controversy exceeds
$50,000, the Court lacks federal question jurisdiction under the Magnuson-Moss Warranty Act. 15
U.S.C. § 2310(d)(3)(B).

           b. Diversity Jurisdiction – Fraudulent Joinder of Hunter

        Because the Court concludes that the amount in controversy is under $50,000, the Court also
concludes that the amount in controversy requirement for diversity jurisdiction of $75,000 is not
satisfied. See 28 U.S.C. § 1332(a).

       Even if the amount in controversy for diversity jurisdiction were satisfied, the parties are not
completely diverse. The parties do not dispute that Plaintiff is a citizen of California and Hunter, the
dealership, is also a citizen of California. Dkt. 12, at 10-19; Dkt. 15, at 3. Instead, Defendant argues
that Hunter was fraudulently joined to defeat diversity jurisdiction because Plaintiff’s negligent repair
claim against Hunter is barred by the Economic Loss Rule. Dkt. 1, at 9-10.

       A defendant’s citizenship should be disregarded for purposes of diversity jurisdiction when the
defendant “cannot be liable on any theory.” Grancare, LLC v. Thrower by and through Mills, 889 F.3d
543, 548 (9th Cir. 2018) (citation omitted). “If there is a possibility that a state court would find that the
complaint states a cause of action against any of the resident defendants, the federal court must find that




                                                                                                   :
                                                             Initials of Preparer
                                                                                      PMC

                                           CIVIL MINUTES - GENERAL                                     Page 3 of 4
 Case 2:20-cv-06143-SVW-PD Document 17 Filed 09/21/20 Page 4 of 4 Page ID #:335

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                    9/21/2020
Case No.      2:20-cv-06143-SVW-PD                                          Date

              Kierra Chatrice Adams v. FCA US, LLC et al.
Title



the joinder was proper and remand the case to the state court.” Id. (citation omitted). The defendant
bears a “heavy burden” to overcome the “general presumption against [finding] fraudulent joinder.” Id.
(quoting Gaus, 980 F.2d at 566).

        Defendant has not met its burden to establish fraudulent joinder. District courts in California
have been “virtually unanimous” in rejecting the argument that a dealer is fraudulently joined because
the economic loss rule bars a negligent repair claim. See Escalante v. Ford Motor Co., 2020 WL
95564, at *1 n.1 (N.D. Cal. 2020). Plaintiff argues that she is entitled to the “component exception” to
the Economic Loss Rule articulated in Jimenez v. Superior Court, 29 Cal. 4th 473 (2002). That
exception allows “for recovery in tort for damage that a defective product (e.g., a window) causes to
other portions of a larger product (e.g., a house) into which the former has been incorporated.” Id. at
483. While the viability of Plaintiff’s negligent repair is “uncertain,” answering that question would
“require ‘a searching inquiry into the merits of the plaintiff’s case’ – an inquiry beyond the scope of
fraudulent joinder analysis.” Escalante, 2020 WL 95564, at *1 (quoting Grancare, 889 F.3d at 549);
see also Sabicer v. Ford Motor Co., 362 F. Supp. 3d 837, 841 (C.D. Cal. 2019). Therefore, the Court
follows the consensus among district courts that a dealer sued for negligent repair under these
circumstances is not fraudulently joined. See Escalante, 2020 WL 95564, at *1 n.1 (collecting cases);
Sabicer, 362 F. Supp. 3d at 841-42 (collecting cases).

   IV.      Conclusion

         For the reasons articulated above, the Court GRANTS Plaintiff’s motion to remand.

         IT IS SO ORDERED.




                                                                                                :
                                                           Initials of Preparer
                                                                                   PMC

                                         CIVIL MINUTES - GENERAL                                    Page 4 of 4
